DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 21 September 2021; which amends the specification and claims 1, 7 and 14.  Claims 1-20 remain pending in this application.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 21 September 2021, with accompanying reference copy.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
In response to Applicant’s amendment, the objection to the specification is deemed to have been overcome and are, therefore, withdrawn.
In response to Applicant’s amendment, the 35 U.S.C. §112(a) rejections of the claims are deemed to have been overcome and are, therefore, withdrawn.
In response to Applicant’s amendment, the 35 U.S.C. §112(b) rejection of the claims is deemed to have been overcome and are, therefore, withdrawn.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejection of the claims, as being unpatentable over Wacker (U.S. Patent Application Publication No. 2017/0205096) in view of Przybylski (U.S. Patent Application Publication No. 2016/0313752), Examiner notes the following:
Applicant argues that, while “Wacker discloses ‘identifying a specific subset of the heating or cooling equipment, and looking up analytics algorithms for the specific subset of the heating or cooling equipment’ (Wacker, [0200]) … Wacker does not disclose, teach, or suggest identifying the specific subset of heating or cooling equipment using schematic relationships between the plurality of HVAC devices as required by Claim 1” (page 15 of the instant response; emphasis added by Applicant).  This argument is not persuasive.
Wacker specifically asserts “triggering s (sic) subset of analytics by automatically inferring HVAC equipment details from controller configuration details, ensuring reliability of analytics by retaining logical continuity of HVAC equipment operational data even when controllers and other parts of the system are replace” (abstract).  Wacker further teaches that “Triggering a subset of analytics by automatically inferring HVAC equipment details from controller configuration details may be noted … An applicability of a particular automated fault detection (AFD) algorithm for a given instance may also have to be determined based on     configuration data may include descriptions of the types of HVAC equipment and HVAC equipment subsystems, for example, a type of cooling, a number of compressors, whether an economizer is present, and so on.  The information available in the controllers may be automatically used to check the filter/trigger condition for a specific fault detection algorithm.  In other words, the information that is used by the controllers to control the HVAC equipment may be used to determine which set of fault detection algorithms are relevant for that specific equipment” (para[0052]; emphasis added by Examiner), and “When controllers fail and get replaced, the operational data from the new controller may get logged as a completely different data set unrelated to the data from the previous controller.  However, since the data are about the operation of the same piece of HVAC equipment, this discontinuity in data logging may affect analytics that depend on historical data. When a thermostat/controller or gateway is physically replaced in a building, the installer may be provided with simple tools/workflows that allow the installer to indicate to the system that is collecting and logging the data that the new controller is in fact a replacement and therefore the data collected by the old and the new controllers really belong to the same HVAC equipment” (para[0058-0059]; emphasis added by Examiner).  See also, para[0060-0067].  In other words, data regarding the physical/structural relationship between components of the system (i.e.; the schematic relationships, as instantly claimed) are maintained and utilized in Wacker.
Alternatively, Examiner takes Official Notice that it is well-known in the computer arts for configuration information, such as that used in the system of Wacker, to include schematic relationships, as instantly claimed, as a matter of routine in distributed and complex mechanical/HVAC control systems.  See, for example, Honda (U.S. Patent Application Publication No. 2021/0072776; Figs. 4-6, para[0042-0043]), McDaniel et al. (U.S. Patent Application Publication No. 2018/0284819; para[0039]), Biesterveld et al. (U.S. Patent Application Publication No. 2018/0217621; abstract; Figs. 13-14; para[0053]), Salem et al. (U.S. Patent Application Publication No. 20190309975; Fig 7, para[0056]), Silva et al. (U.S. Patent Application Publication No. 2015/0192940; para[0010-0014]), all newly cited.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such structural/physical information in the configuration data of Wacker, since use of such information was ubiquitous in the HVAC control arts, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the argument already addressed above.
Accordingly, claims 1-20 stand rejected under 35 U.S.C. §103, as being unpatentable over Wacker (U.S. Patent Application Publication No. 2017/0205096) in view of Przybylski (U.S. Patent Application Publication No. 2016/0313752).
As per claim 1, Wacker teaches the instantly claimed controller for a plurality of heating, ventilation, or air conditioning (HVAC) devices (abstract), the controller comprising: a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to (para[0011, 0099]): detect a change in condition that affects an operating status of a first HVAC device of the plurality of HVAC devices (para[0049, 0052, 0081, 0098, 0192-0194], sensors); use schematic relationships between the plurality of HVAC devices to determine a reduced subset of the plurality of HVAC devices for which operating parameters are to be generated based on the operating status of the first HVAC device (para[0029-0030, 0050-0052; 0058-0067; 0195-0200], identify subsets of equipment based on configuration information, wherein such information includes relationships of equipment); generate operating parameters for the reduced subset of plurality of HVAC devices (para[0050, 0056, 0064, 0210], analytics performed on a subset of the equipment).  However, Wacker does not specifically further provide for operate the reduced subset of the plurality of HVAC devices using the operating parameters.  In this regard, Przybylski teaches that it was known in the art for such HVAC management systems to operate the devices based upon the generated operating parameters (abstract; para[0073, 0117]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to further provide for such a step in the system of Wacker, since Przybylski teaches a resultant increased responsiveness and efficiency of the HVAC system.  Similarly applies to claims 7 and 14.
Alternatively, Examiner takes Official Notice that it is well-known in the computer arts for configuration information, such as that used in the system of Wacker, to include schematic relationships, as instantly claimed, as a matter of routine for distributed and complex mechanical control systems.  See, for example, Honda (U.S. Patent Application Publication No. 2021/0072776; Figs. 4-6, para[0042-0043]), McDaniel et al. (U.S. Patent Application Publication No. 2018/0284819; para[0039]), Biesterveld et al. (U.S. Patent Application Publication No. 2018/0217621; abstract; Figs. 13-14; para[0053]), Salem et al. (U.S. Patent Application Publication No. 20190309975; Fig 7, para[0056]), Silva et al. (U.S. Patent Application Publication No. 2015/0192940; para[0010-0014]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include such structural/physical information in the configuration data of Wacker, since use of such information was ubiquitous in the HVAC control arts, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Similarly applies to claims 7 and 14.
Wacker further teaches that the instantly claimed using the schematic relationships between the plurality of HVAC devices to determine the reduced subset of the plurality of HVAC devices comprises: identifying a second HVAC device of the plurality of HVAC devices that is schematically dependent on the first HVAC device based on the schematic relationships; and excluding the second HVAC device from the reduced subset of the plurality of HVAC devices (para[0227-0229], replacing one controller with another controller necessitates “excluding” the old device, and any device exclusively connected to that excluded, old device would necessarily also be “excluded”).  Similarly applies to claims 12 and 15.
As per claim 3, Wacker further teaches that the instantly claimed using the schematic relationships between the plurality of HVAC devices to determine the reduced subset of the plurality of HVAC devices comprises: identifying a second HVAC device of the plurality of HVAC devices that is arranged in series with the first HVAC device based on the schematic relationships; and excluding the second HVAC device from the reduced subset of the plurality of HVAC devices in response to the change in condition causing the first HVAC device to become inactive (para[0227-0229], replacing one controller with another controller necessitates “excluding” the old device, and any device exclusively connected to that excluded, old device would necessarily also be “excluded”).  Similarly applies to claims 8, 13 and 16.
As per claim 4, Wacker further teaches that the instantly claimed using the schematic relationships between the plurality of HVAC devices to determine the reduced subset of the plurality of HVAC devices comprises: identifying a second HVAC device of the plurality of HVAC devices that is arranged in parallel with the first HVAC device based on the schematic relationships; and setting an operating status of the second HVAC device to provide a flow path through the second HVAC device in response to the change in condition causing a flow path through the first HVAC device to become closed (para[0227-0229], replacing one controller with another controller necessarily involves making the old device “closed” and setting the “flow path” through the new device).  Similarly applies to claim 17.
As per claim 5, Wacker further teaches that the instantly claimed using the schematic relationships between the plurality of HVAC devices to determine the reduced subset of the plurality of HVAC devices comprises: determining that the first HVAC device is a linking device that couples a first group of the plurality of HVAC devices with a second group of the plurality of HVAC devices based on the schematic relationships; and excluding the second group of the plurality of HVAC devices from the reduced subset of the plurality of HVAC devices in response to the change in condition causing the first HVAC device to decouple the first group from the second group (para[0227-0229], replacing one controller with another controller necessitates “decoupling” the old device, and any device exclusively connected to that decoupled, old device would necessarily also be “decoupled”).  Similarly applies to claim 18.
Wacker further teaches that the instantly claimed using the schematic relationships between the plurality of HVAC devices to determine the reduced subset of the plurality of HVAC devices comprises: identifying a stranded node coupled to the first HVAC device in response to the change in condition causing the operating status of the first HVAC device to become inactive; using the schematic relationships to identify a second HVAC device of the plurality of HVAC devices coupled to the stranded node; and excluding the second HVAC device from the reduced subset of the plurality of HVAC devices (para[0227-0229], replacing one controller with another controller necessitates “excluding” the old device, and any device exclusively connected to that excluded, old device would be considered “stranded,” by definition, and necessarily also be “excluded”).  Similarly applies to claim 19.
As per claim 9, Wacker further teaches that the instantly claimed determining the reduced subset of the plurality of HVAC devices for which operating parameters are to be generated comprises: using a stored rule to evaluate the change in condition and set the operating status of the first HVAC device to an operating status defined by the stored rule; excluding the first HVAC device from the reduced subset of the plurality of HVAC devices in response to setting the operating status of the first HVAC device to the operating status defined by the stored rule (para[0050, 0053]).
As per claim 10, Wacker further teaches that the instantly claimed change in condition is an indication that a sensor is offline or that measurements from the sensor are unreliable (para[0049, 0052, 0081, 0098, 0192-0194], sensors are devices in the system); and determining the reduced subset of the plurality of HVAC devices comprises disabling the first HVAC device and excluding the first HVAC device from the reduced subset of the plurality of HVAC devices in response to determining that operating the first HVAC device relies upon the measurements from the sensor (para[0227-0229], replacing one controller with another controller necessitates “excluding” the old device, and any device exclusively connected to that excluded, old device would necessarily also be “excluded”).
As per claim 11, Wacker further teaches that the instantly claimed detecting the change in condition comprises determining a time at which the operating status of the first HVAC device most recently changed; and determining the reduced subset of the plurality of HVAC devices comprises excluding the first HVAC device from the reduced subset of the plurality of HVAC devices in response to determining that a threshold amount of time has not yet elapsed since the time at which the operating status of the first HVAC device most recently changed (abstract; para[0016, 0033], timely notifications; para[0041], use of runtime dependent variables; para[0125-0127, 0137], accounting for ramp-up time after set point changes).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755. The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
11/15/21